Citation Nr: 9907845	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Don Hayden, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to June 
1971.  The present appeal has been taken from a January 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
service-connection for the cause of the veteran's death.  The 
appellant is the veteran's surviving spouse.  

In October 1995, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional development.  The 
directed development having been completed, the case was 
returned to the Board. 

In August 1992, very shortly before the veteran's death, a 
claim for an increased rating for diabetes mellitus was 
received by the VA.  It does not appear from the record that 
the RO has made a decision with regard to that claim for 
accrued benefits purposes.  That matter is referred to the RO 
for appropriate development and adjudication.  


REMAND

During the veteran's lifetime, service-connection was in 
effect for diabetes mellitus, which was rated 40 percent 
disabling, and postoperative residuals of a left hernia 
repair, which was rated 0 percent disabling.  The Board finds 
that the claim for service-connection for the cause of the 
veteran's death is well grounded in that the veteran's death 
certificate indicates that service-connected diabetes 
mellitus contributed to cause his death.  Accordingly, the VA 
has a duty to assist the appellant develop all facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The veteran died in September 1992 from pneumonia due to or 
as a consequence of AIDS dementia, due to or as a consequence 
of HIV diagnosed in 1992.  The death certificate lists 
diabetes mellitus as another significant condition 
contributing to death.  Pursuant to the prior remand, the RO 
obtained an opinion from a VA physician at the Gainesville VA 
Medical Center.  The physician's name appears to be Don Bell.  
(One of the veteran's treating physicians was D. Bell, M.D.)  
While the opinion addresses the question of the likely 
etiology of the veteran's dementia, which was listed on the 
death certificate as a cause of death, it does not address 
the RO's question as to the role of diabetes in contributing 
to the veteran's death.  Such an opinion is necessary 
inasmuch as the doctor who signed the death certificate is 
not shown to have been one of the veteran's treating 
physicians.   

To comply with the duty to assist, the case is remanded for 
the following additional development:  

1.  Although James G, Hull, D.O., failed 
to respond to a prior request for his 
records pertaining to the veteran, the 
Board asks that, with the appellant's 
consent, another attempt be made to 
obtain a copy of Dr. Hull's records, 
including laboratory test reports.  It 
appears that Dr. Hull's address is 
Certified Family Practice, 73 W. Granada 
Ave. Ormond Beach, FL 32174-6302.  The 
appellant also should be asked to contact 
Dr. Hull for the records.  

2.  After the above development has been 
completed to the extent possible, the 
veteran's claims folder and a separate 
copy of this remand, should be referred 
to Dr. Don Bell at the Gainesville VA 
Medical Center for an opinion as to the 
following:  Based on a review of the 
record, what role, if any, did the 
veteran's diabetes mellitus play in his 
death from pneumonia, due to AIDS 
dementia, due HIV.  In particular, the 
doctor should be asked whether he agrees 
with the notation on the death 
certificate that diabetes mellitus was 
another significant condition 
contributing to the veteran's death and, 
if so, he should explain how diabetes 
contributed to death.  Dr. Bell should be 
advised that, for the purpose of service 
connection for cause of death, for a 
service-connected disability to 
constitute a contributory cause, it is 
not sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. Therefore, Dr. Bell 
should discuss whether there was a causal 
connection and whether diabetes 
contributed substantially and materially 
to cause death or whether there was just 
a casual connection between the veteran's 
death and diabetes mellitus.  The 
rationale for the opinion should stated.  

If Dr. Bell can not provide the opinion, 
the RO should try to obtain one from D. 
Lowenthal, M.D., at the Gainesville VA 
Medical Center, who appears to have been 
one of the veteran's treating physicians 
during his terminal hospitalization in 
September 1992.  (Other physicians 
identified in the records as 
participating in the care of the veteran 
during his terminal hospitalization were 
B. Ehrlich, M.D., and S. Thomas, M.D.).  
The claims folder and a separate copy of 
this remand must be made available to 
whichever physician the case is referred.  
If necessary, the case may be referred 
for the opinion to an appropriate 
specialist who did not participate in the 
veteran's care.  If the case is referred 
to anyone other than Dr. Bell, the new 
physician should indicate whether he or 
she agrees with Dr. Bell's opinion 
regarding the etiology of the veteran's 
dementia.  Any physician rendering an 
opinion must address the specific matters 
concerning the role diabetes may have 
played in the veteran's death as stated 
above.
 
3.  The RO must assure that all directed 
development has been completed.  Stegall 
v. West, Jr., 11 Vet. App. 268 (1998).  
After undertaking any additional 
indicated development, the RO should 
readjudicate the claim for service-
connection for the cause of the veteran's 
death.  

If service-connection for the cause of the veteran's death is 
not granted, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
